Citation Nr: 1812789	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record contains evidence consisting of treatment records that post-date the most recent Statement of the Case (SOC).  However, those treatment records relate to conditions other than the Veteran's bilateral hearing loss and are not pertinent to the issue currently on appeal.  The Board may proceed to the merits of the claim.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Audiometric testing establishes that the Veteran has had, at worst, level II hearing in the left ear and level III hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Increased Rating:  Bilateral Hearing Loss

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results of his own.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

On the authorized audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
95
95
LEFT
25
25
45
60
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

The April 2013 testing resulted in puretone threshold averages of 68 decibels for the right ear and 51 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level III hearing and for the left ear is level II hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation results in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the authorized audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
95
100
LEFT
25
35
45
60
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 92 percent in the left ear.

The October 2015 testing resulted in puretone threshold averages of 71 decibels for the right ear and 54 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level III hearing and for the left ear is level I hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation results in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

The Board notes that the Veteran's VA treatment records also contain the results of a May 2015 audiological examination, but the examiner did not indicate the word list used.  Because the Maryland CNC word list must be used for speech recognition scores, the May 2015 report is not sufficient for rating purposes.  The Board notes that the results (puretone thresholds averages of 65 db in the right and 50 db in the left with speech recognition of 84 percent in each ear) would also result in a noncompensable rating using Tables VI and VII.  38 C.F.R. § 4.85.

In short, the results of audiological testing indicate, at most, there is level III hearing in the right ear and level II hearing in the left ear which does not warrant a compensable rating.  The Veteran should understand that, for a compensable rating, he would have to have significantly worse hearing in one or both ears (e.g. level III hearing in one ear and level IV hearing in the other or at least level V hearing in one ear).

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the appeal period.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

II.  Extraschedular Consideration

The Veteran has argued that he is entitled to a compensable rating based on extraschedular criteria due to effects other than decreased hearing acuity and the inability to hear or understand speech in various contexts.  See January 2018 Appellate Brief (noting "for purpose of example only" other functional effects, ear pain, dizziness, recurrent loss of balance, or social isolation, that might support a compensable rating under pertinent case law).  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture during the period under consideration is adequately contemplated by the applicable schedular rating criteria, which have been discussed above with respect to the issue on appeal.

The Board has considered whether the criteria for higher schedular ratings were met, but, as discussed in the merits section above, the Veteran's symptoms most closely approximate, and are adequately described by, the rating criteria for the assigned ratings. The Board finds no evidence that his occupational and functional impairments were greater than those with symptoms of the same or similar type and severity. 

In particular, the subjective factors endorsed by medical professionals and (according to the Veteran) not captured by the objective rating criteria include: "constantly asking people 'what did you say?'" (October 2015 VA exam); "can't understand at movies" (October 2015 VA exam); and "problems hearing customers" (October 2015 VA exam); "I miss out at business meetings.  I spend time reading lips (April 2013 VA exam); "veteran can hear sounds with the help of a hearing aid, however, the words cannot be discerned" (November 2015 VA Form 9). The Board notes that the Veteran's objective testing results (including speech discrimination scores) reflect hearing considerably better than warrants a compensable rating under the objective criteria.  Moreover, as the United States Court for Veterans Claims has recognized, "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech".  Doucette v. Shulkin, 28 Vet.App. 366, 369 (2017).  The Veteran has primarily alleged that a compensable rating is warranted because of his difficulties hearing and discerning speech, particularly in noisy environments, without any assertion of other functional effects such as dizziness, vertigo or ear pain.  These functional effects are contemplated by the schedular rating criteria, so do not warrant extraschedular consideration.  Id. 

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities (tinnitus and bilateral hearing loss), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.

III.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


